       Case 1:18-cv-10646-MLW Document 59 Filed 02/11/19 Page 1 of 1
        Case l:18-cv-10646-MLW Document 58 Filed 02/08/19 Page 1 of 3


                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS



HOPE COLEMAN
            Plaintiffs

       V.                                               No. 18-CV-10646-MLW


CITY OF BOSTON, et al.,
            Defendants.


                            RESPONSE TO COURT ORDER AND
                MOTION TO EXTEND TIME TO FILE MOTION TO AMEND
                   COMPLAINT AND MAKE AUTOMATIC DISCLOSURES

       Plaintiff Hope Coleman respectfully responds to the Court's order that the parties "confer
and, by February 8, 2019, report whether plaintiff agrees that the defendants who moved to
dismiss, including Dyer, may be dismissed in their official capacities." [DE 55] In connection
with the current state ofthat discussion, detailed below, Ms. Coleman moves to extend by 14 days
the deadlines to file a motion to amend the Complaint (to February 27, 2019) and the parties'
various Rule 26 disclosures (to March 8, 2019). Counsel for Dyer and the City ofBoston/Police
defendants have indicated that they do not object to such an extension. Undersigned counsel has
not yet been able to confirm the position of counsel for EMT defendants regarding the requested
extension as of the time of filing this document.

       Ms. Coleman's position on the question posed by the Court is informed by two legal
principles. First, a"suit against a public official in his official capacity is a suit against the
governmental entity itself." Surprenant v. Rivas^ 424 F.3d 5, 19 (1st Cir. 2005); see also Busby v.
City ofOrlandOs 931 F.2d 764, 776 (11th Cir. 1991) ("Because suits against amunicipal officer
sued in his official capacity and direct suits against municipalities are functionally equivalent, there
no longer exists a need to bring official-capacity actions against local government officials.
